DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/19/2022 is acknowledged. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2014/0358036, hereinafter Holmes.
Regarding claim 1, Holmes teaches a fluid analysis device (item 1200), comprising: a fluid inlet opening (item 1204) configured to receive a test fluid (paragraph [0268]); one or more fluid distribution channels (items 1162 and 11264 in fluid communication with the fluid inlet opening (figure 11J) and configured to receive and distribute the test fluid from the fluid inlet opening using a passive self-loading mechanism (paragraph [0006]); and a plurality of assays fluidly (items 1146a and 1146b) isolated from each other (figure 11J) and configured to receive the test fluid from the one or more fluid distribution channels (paragraph [0305]).
Regarding claim 2, Holmes teaches further comprising an inlet layer defining the fluid inlet opening (paragraph [0268]).
Regarding claim 3, Holmes teaches further comprising one or more distribution layers (figure 11I, items 1182 and 1184) attached to the inlet layer (figures 11I and 11J) and forming the one or more fluid distribution channels (figures 11I and 11J).
Regarding claim 4, Holmes teaches further comprising an assay layer having the plurality of assays disposed thereon (figure 11J shows items 1146a and 1146b are separate to the rest of the structure and therefore on a different layer).
Regarding claim 5, Holmes teaches further comprising one or more vertical channel layers (items 1150 and 1152) disposed between the one or more distribution layers and the assay layer (figure 11J) and having a plurality of fluidly isolated vertical channels (figure 11J), the plurality of vertical channels being configured to align a portion of the one or more fluid distribution channels with a respective assay on the assay layer (figure 11J).
Regarding claim 6, Holmes teaches wherein the one or more fluid distribution channels (items 1182 and 1184) have a plurality of fluid paths (the paths within item 1182 and 1184) that extend from a trunk portion (where item 1188 is), each fluid path terminating into one or more termini in fluid communication with a respective vertical channel (figure 11J), wherein only the one or more termini are in fluid communication with the vertical channels (figure 11J).
Regarding claim 11, Holmes teaches wherein the one or more distribution layers include and/or are formed from a channel layer material that is configured to be wetted by the test fluid (paragraph [0188]).
Regarding claim 12, Holmes teaches wherein the channel layer material is hydrophilic (paragraph [0188]).
Regarding claim 13, Holmes teaches wherein the assay layer is made of an assay layer material that is configured to be wetted by the test fluid (paragraph [0009]), wherein each assay is surrounded by a non-wettable material to fluidly isolate each assay from each other and/or from the assay layer material (paragraphs [0005] and [0303]).
Regarding claim 14, Holmes teaches further comprising a clear bottom layer disposed on an underside of the assay layer and configured to allow viewing of each assay result and/or each assay (paragraph [0309]).
Regarding claim 15, Holmes teaches further comprising a mask connected to the one or more vertical channel layers and configured to permanently or selectively reduce and/or filter a flow area of the one or more vertical channels (figure 11J shows 1150 and 1152 have a smaller flow area).
Regarding claim 16, Holmes teaches further comprising one or more adhesive layers configured to adhere one or more other layers together, the one or more adhesive layers comprising one or more complimentary channels and/or holes defined therein to allow flow therethrough (paragraph [0310]).
Regarding claim 17, Holmes teaches further comprising an inlet reservoir (the area right after item 1204 which can hold a fluid) in fluid communication with the inlet opening and configured to receive the test fluid from a user (figure 11J).
Regarding claim 18, Holmes teaches a fluid analysis device (item 1200) configured to receive a test fluid (paragraph [0268]) and to uniformly distribute the test fluid to a plurality of fluidly isolated assays (paragraph [0305]).
Regarding claim 19, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Holmes and the apparatus of Holmes is capable of working on semen. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Holmes (see MPEP §2115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of United States Application Publication No. 2014/0199720, hereinafter Qiu.
Regarding claim 7, Holmes teaches all limitations of claim 6; however, Holmes fails to teach wherein the plurality of fluid paths reduce in flow area to cause substantially even distribution to each terminus.
Qiu teaches a method for sperm motility evaluation which includes a branch (Qiu, item D) in fluid communication with a trunk (Qiu, item 2) and having a branch flow area (the area in item D), a stalk in fluid communication with the branch (Qiu, item C) which has a smaller area than the branch and one or more stems (Qiu, item B) in fluid communication with the stalk and having a stem flow area smaller than the stalk flow area Qiu, (figure 1) as it allows to achieve a uniform distribution of fluid through the device and achieve different flow velocities by changing the cross sectional shape which mimics the physiological environment (Qiu, paragraph [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the branch, stalk and stem described in Qui in the device of Holmes because it would allow to achieve a uniform distribution of fluid through the device and achieve different flow velocities by changing the cross sectional shape which mimics the physiological environment (Qiu, paragraph [0032]). The stalk has a reduced flow area as described in the claim.
Regarding claim 8, modified Holmes teaches wherein each fluid path includes a branch in fluid communication with the trunk and having a branch flow area (see supra), a stalk in fluid communication with the branch and having a stalk flow area smaller than the branch flow area (see supra), and one or more stems in fluid communication with the stalk and having a stem flow area smaller than the stalk flow area (see supra).
Regarding claim 9, Holmes teaches wherein each fluid path is fluidly isolated from the other fluid paths (figure 11J) to prevent bubble trapping (intended use MPEP § 2114 (II)).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of United States Application Publication No. 2019/0168223, hereinafter Soto.
Regarding claim 10, Holmes teaches all limitations of claim 5; however, Holmes fails to teach a plurality of vent holes in fluid communication with the one or more fluid distribution channels.
Soto teaches a microfluidic device with an inlet layer which has a plurality of vent holes (Soto, item 709) in fluid communication with channels to allow air flow through the plurality of vent holes (Soto, paragraph [0209]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of vent holes in fluid communication with the channels because it would allow for air to flow through the plurality of vent holes (Soto, paragraph [0209]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796